Citation Nr: 0318327	
Decision Date: 07/31/03    Archive Date: 08/05/03

DOCKET NO.  01-08 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD) from 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel






INTRODUCTION

The veteran had active military service from Novembe r1951 to 
August 1953. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a December 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the veteran's claim seeking 
entitlement to an increased rating for PTSD from 30 percent 
disabling.   


REMAND

The veteran has not been afforded notice of the Veterans 
Claims Assistance Act of 2000 (VCAA).  Although the Board had 
been sending notice to veterans where there was no 
notification of the VCAA, or where notification was deemed to 
be inadequate, the Federal Circuit recently held that the 
type of notice the Board was sending was invalid as it was 
contrary to 38 U.S.C.A. § 5103A (West 2002).  Disabled 
American Veterans v. Secretary of Veterans Affairs, Nos. 02-
7304, -7305, -7316 (Fed. Cir. May 1, 2003).  For that reason, 
the veteran's claim must be remanded so that the RO can 
prepare a VCAA letter.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that where the record does not adequately 
reveal the current state of the veteran's service-connected 
disability, fulfillment of the duty to assist requires a 
thorough and contemporaneous medical examination.  Goss v. 
Brown, 9 Vet.App. 109, 114 (1996).  

The veteran was last examined for his PTSD in September 2000, 
almost three years ago.  His representative has requested a 
more current examination.  In light of the fact that the 
veteran's claim must be remanded for VCAA compliance, and 
pursuant to Goss v. Brown,  the veteran should be scheduled 
for a VA examination that determines the current severity of 
his PTSD. 

The record shows that the veteran receives treatment at the 
VA Medical Center in Dayton, and that the last records on 
file are from December 2002.  Accordingly, the RO should 
obtain all treatment records from the VA Medical Center in 
Dayton for the period after December 2002.  

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain all current 
treatment records from the VA Medical 
Center in Dayton, Ohio, for the period 
after December 2002.  

2.  The RO should schedule the veteran 
for a VA psychiatric examination.  It is 
imperative that the veteran's claims 
folder be made available to the examiner 
for review in conjunction with the 
examination.  The examiner should then 
conduct a thorough psychiatric 
examination.  All appropriate special 
studies or tests are to be accomplished.  
The examiner should assign a numerical 
code under the Global Assessment of 
Functioning Scale (GAF) provided in the 
Diagnostic and Statistical Manual for 
Mental Disabilities.  A complete 
rationale for any opinion expressed must 
be provided.  The examiner's report must 
include answers to the following 
questions:

a.  Does the veteran have a 
flattened affect?

b.  Does the veteran have 
circumstantial, circumlocutory, or 
stereotyped speech?

c.  Does the veteran have panic 
attacks more than once a week?

d.  Does the veteran have difficulty 
in understanding complex commands?

e.  Does the veteran have impairment 
of short-and long-term memory (e.g., 
retention of only highly learned 
material, forgetting to complete 
tasks)?

f.  Does the veteran have impaired 
judgment?

g.  Does the veteran have impaired 
abstract thinking?

h.  Does the veteran have 
disturbances of motivation and mood?

i.  Does the veteran have difficulty 
in establishing and maintaining 
effective work and social 
relationships?

j.  Has the veteran taken time off 
from work due to his PTSD, and if 
so, how much?

k.  Does the veteran have suicidal 
ideation? 

l.  Does the veteran have 
obsessional rituals which interfere 
with routine activities?

m.  Is the veteran's speech 
intermittently illogical, obscure, 
or irrelevant?

n.  Does the veteran have near-
continuous panic or depression 
affecting the ability to function 
independently, appropriately, and 
effectively?

o.  Does the veteran have impaired 
impulse control (such as unprovoked 
irritability with periods of 
violence)?

p.  Does the veteran have spatial 
disorientation?

q.  Does the veteran neglect his 
personal appearance and hygiene?

r.  Does the veteran have difficulty 
in adapting to stressful 
circumstances (including work or a 
worklike setting)?

s.  Does the veteran have an 
inability to establish and maintain 
effective relationships?

t.  Does the veteran have gross 
impairment in thought processes or 
communication?

u.  Does the veteran have persistent 
delusions or hallucinations?

v.  Does the veteran have grossly 
inappropriate behavior?

w.  Is the veteran in persistent 
danger of hurting himself or others?

x.  Does the veteran have 
intermittent inability to perform 
activities of daily living 
(including maintenance of minimal 
personal hygiene)?

y.  Is the veteran disoriented to 
time or place?

z.  Does the veteran have memory 
loss for names of close relatives, 
his own occupation, or own name?

aa.  The examiner should state a 
medical opinion as to the degree the 
service-connected PTSD, without 
regard to the claimant's nonservice-
connected disabilities, interferes 
with the claimant's ability to work.

bb.  Does the veteran suffer from 
alcohol or drug abuse, and if so, is 
his alcohol or drug abuse caused by 
his PTSD?

3.  The RO should send the veteran a VCAA 
letter regarding his claim for an 
increased rating for PTSD, which cites the 
relevant portions of the Veterans Claims 
Assistance Act of 2000 (VCAA), see 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  The 
letter should also cite the implementing 
regulations for the VCAA, which were also 
made effective November 9, 2000, for the 
most part. 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified at 38 C.F.R. §§ 3.102, 
3.159).  The RO should inform the veteran 
that he has one year to respond to such 
letter, unless he waives the one year time 
period.  

4.  The RO should readjudicate the 
veteran's claims for an increased rating 
for PTSD from 30 percent disabling.  If 
the benefits sought on appeal remain 
denied, the appellant and the appellant's 
representative, if any, should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




